FIFTH DIVISION
                                                                November 9, 2006


No. 1-05-2684

SANG KEN KIM,                                              )
                                                           )    Appeal from the
              Plaintiff-Appellant,                         )    Circuit Court of
                                                           )    Cook County
       v.                                                  )
                                                           )
THE CITY OF CHICAGO, a Municipal Corporation;              )    Honorable
NEAL JACK; and ROBERT RUTHERFORD,                          )    Michael J. Hogan,
                                                           )    Judge Presiding.
              Defendants-Appellees.                        )

       JUSTICE O=MARA FROSSARD delivered the opinion of the court:

       Plaintiff, Sang Ken Kim, spent 32 years in Cook County jail awaiting trial for first

degree murder and rape. Prior to trial, the State dropped the charges against plaintiff and

he was released. Thereafter, plaintiff filed suit against the City of Chicago, Chicago police

detective Neal Jack, and Chicago police detective Robert Rutherford, alleging that he was

coerced into giving a false confession, deprived of access to counsel, and subjected to

malicious prosecution. All counts were resolved against plaintiff prior to trial. On appeal,

plaintiff contends that the trial court erred in granting defendants= motion for summary

judgment on the allegations of malicious prosecution because a genuine issue of material

fact exists regarding whether the detectives had probable cause to arrest him and charge

him with murder.




                                     BACKGROUND

       On April 6, 1997, 17-year-old E.X., who was 21 to 22 weeks pregnant, went to the
1-05-2684

emergency room at Ravenswood Hospital, complaining of leaking fluid from her vagina. At

Ravenswood Hospital, E.X. was seen by Dr. Anthony Caruso, who arranged to have her

transferred to the University of Illinois at Chicago Medical Center (UIC).

       UIC records show that E.X. was admitted on April 6, 1997, with prematurely ruptured

membranes. On the afternoon of April 9, 1997, after extensive discussion with UIC

doctors, including Dr. Elaine Chang, who was her principal treating physician, E.X. decided

to have labor induced. E.X. was given medication to induce labor at 1:45 p.m. and 7:45

p.m.

       Around 8:40 p.m. on April 9, 1997, E.X. reported to medical personnel that plaintiff,

who was her boyfriend and the baby=s father, had kicked her in the abdomen three times,

pushed her, and made her fall, and that afterwards, she began Ahaving watery discharge.@

Officers from the Chicago police department came to UIC and took a statement from E.X.

E.X. told the officers that plaintiff pushed her to the floor, causing her to fall and strike her

stomach on a piece of exercise equipment. E.X. said that while she was on the floor,

plaintiff kicked her in the stomach Anumerous times@ and kicked her in the vagina. E.X. also

told the officers that she began discharging fluid from her vagina two to three hours later.

       E.X. gave birth to a baby boy at 12:14 a.m. on April 10, 1997. He died at 3 a.m.

       Chicago police detectives Neal Jack and Robert Rutherford were assigned to

investigate E.X.=s complaint against plaintiff. On April 10, 1997, the detectives met with

E.X. at UIC. E.X. told the detectives that around 11:30 a.m. on April 4, 1997, she and

plaintiff argued at plaintiff=s house. E.X. related that during the argument, which was about

E.X.=s pregnancy, plaintiff pushed her to the floor and kicked her in the stomach. Twice

                                               2
1-05-2684

when E.X. tried to rise, plaintiff pushed or threw her to the floor. When E.X. eventually got

up, she went into the bathroom and noticed her underwear was damp. She believed the

dampness was amniotic fluid. E.X. further related that around 3 p.m. that day, when she

was back home, she noticed that her underwear and pants were again wet with amniotic

fluid. She noticed the wetness once more later that afternoon or evening. E.X. told the

detectives that she continued to discharge fluid for the next two days. She told the

detectives that around 10 a.m. on April 6, 1997, Ann McCormack took her to the

emergency room at Ravenswood Hospital.            E.X. told the detectives that she was

transferred to UIC, where she was treated by Dr. Elaine Chang. Finally, E.X. said that she

had labor induced on April 9, 1997, and that a short time after the baby was born, he died.

       After interviewing E.X., the detectives spoke with Dr. Chang. Dr. Chang told them

that E.X.=s water bag was ruptured when she arrived at UIC. According to Dr. Chang, after

she told E.X. that her water bag had been ruptured and explained her options to her, E.X.

chose to have labor induced. Dr. Chang told the detectives that the baby was born on April

9, 1997, and died a short time later. According to Dr. Chang, after the amniotic sac was

ruptured, it was unlikely that the baby could survive for a long period of time. Dr. Chang

also told the detectives that it could not be confirmed that abdominal trauma caused the

rupture of membranes.

       The detectives then contacted Ann McCormack, who told them that E.X. called her

around 10 a.m. on Saturday, April 5, 1997. McCormack drove to E.X.=s residence and

picked her up. E.X. stayed at McCormack=s house until Sunday morning. On Saturday

evening, E.X. reported to McCormack that she was discharging some type of fluid from her

                                             3
1-05-2684

vaginal area. McCormack told the detectives that on Sunday morning when E.X. awoke,

she was discharging a large amount of fluid. At that time, E.X. told McCormack that the

discharge began on Friday evening and occurred several times throughout the day on

Saturday.

       McCormack told the detectives that she took E.X. to Ravenswood Hospital. Once

there, she asked E.X. whether she had fallen before the discharge started. In response to

the question, E.X. told McCormack that on Friday she and plaintiff had a fight during which

they pushed and shoved each other. E.X. told McCormack that plaintiff picked her up and

threw her to the floor a couple of times. When McCormack asked if plaintiff had punched

her in the stomach, E.X. said no.

       At some point during their investigation on April 10, 1997, the detectives learned that

the hospital intended to cremate the baby.         The detectives contacted the medical

examiner=s office, which subsequently ordered and received the baby=s body for autopsy.

       Around 6 p.m. on April 10, 1997, the detectives called plaintiff and asked him to

come to the police station. According to the detectives= report, plaintiff told them that on

April 4, 1997, he and E.X. were holding hands and arguing. Plaintiff said he pushed E.X.=s

hand away and she fell onto the floor Awith her buttocks hitting the floor and her back

striking the weight bench.@ Plaintiff related that he then worked on his car with a friend,

whose name the detectives recorded as AHong Sook.@ After the interview, plaintiff left the

police station.

       On April 12, 1997, Dr. Nancy Jones conducted an autopsy on the baby. Dr. Jones

indicated in her report that the baby Adied as a result of prematurity due to premature

                                              4
1-05-2684

rupture of membranes due to maternal blunt abdominal trauma.@ Dr. Jones listed the

manner of death as homicide.

         On April 14, 1997, at 12:30 p.m., plaintiff was arrested by two officers not involved in

the instant case. Around 2 p.m. that day, Detective Jack and Detective Rutherford

interviewed plaintiff. According to the detectives= report, plaintiff related that during his

argument with E.X. on April 4, 1997, he pushed E.X. to the floor, went to kick her in the leg

but missed, and kicked her in the stomach. According to the detectives, plaintiff said that

when E.X. got up, he grabbed her and pulled her back, and that he also kicked her in the

thigh.

         Between 5 p.m. and 7:30 p.m. on April 14, 1997, E.X. met with an assistant State=s

Attorney at the police station. After speaking with E.X. and the detectives, the assistant

State=s Attorney interviewed plaintiff around 9 p.m. Detective Jack was present for parts of

the interview. According to the assistant State=s Attorney=s notes, plaintiff told her he

pushed E.X., she fell to the ground, and then he kicked her in the stomach.

         Around 10 p.m. on April 14, 1997, the assistant State=s Attorney took a written

statement from E.X. wherein she repeated her assertion that plaintiff kicked her in the

stomach. E.X. further alleged that after kicking her in the stomach, plaintiff forced her to

have sex with him. According to the detectives= report, when they asked plaintiff about

E.X.=s claim, he initially denied it, but then admitted that he had sex with E.X. but Ait was

consensual.@ The report also indicated that plaintiff Aadmitted that at first she resisted him

but after a while she relented.@

         On the morning of April 15, 1997, the detectives spoke with Dr. Jones, the medical

                                                5
1-05-2684

examiner who conducted the autopsy of the baby. Dr. Jones told the detectives that based

on the autopsy and a review of the available medical records from Ravenswood Hospital

and UIC, she determined the cause of death was prematurity due to premature rupture of

membranes due to maternal blunt abdominal trauma, and that the manner of death was

homicide.

       At 5:30 p.m. on April 15, 1997, the assistant State=s Attorney interviewed plaintiff a

second time. Detective Jack was present for the interview. Some time between 9:45 p.m.

and 10:15 p.m., plaintiff signed a written statement prepared by the assistant State=s

Attorney. At 12:15 a.m. on April 16, 1997, the assistant State=s Attorney approved charges

of first degree murder and criminal sexual assault against plaintiff.

       In May 1997, a Cook County grand jury indicted plaintiff for first degree murder,

simple and aggravated criminal sexual assault, and aggravated battery. Subsequently,

plaintiff filed a motion to suppress his written statement, which was denied. In 2000, the

assigned trial prosecutor met with E.X., who said that plaintiff had not kicked her in the

stomach and that her original story was Asomething that she and her dad cooked up.@ Due

to E.X.=s partial recantation, the prosecutor decided to dismiss the case against plaintiff.

       On October 19, 2001, plaintiff filed suit against E.X., her father, the City of Chicago,

the City of Chicago police department, Detective Jack, and Detective Rutherford. Five days

later, plaintiff filed a first amended complaint, adding Dr. Jones and the medical examiner=s

office as defendants. On September 27, 2002, plaintiff filed a 12-count second amended

complaint. In the caption of the second amended complaint, plaintiff listed all the above

parties as defendants except for the Chicago police department. All 12 counts of the

                                              6
1-05-2684

second amended complaint were resolved against plaintiff, either by dismissal on the

defendants= motions, voluntary dismissal, or summary judgment. As relevant to this

appeal, the trial court granted summary judgment against plaintiff on count I, which was

titled AMalicious Prosecution Defendants Detective Jack and Detective Rutherford,@ and

count III, which was titled AMalicious Prosecution Defendant B City of Chicago and City of

Chicago Police Department.@

                                         ANALYSIS

       On appeal, plaintiff challenges the trial court=s grant of summary judgment against

him on counts I and III, which were his allegations of malicious prosecution against the City

of Chicago, the City of Chicago police department, Detective Jack, and Detective

Rutherford. Plaintiff=s brief does not address the other counts of the second amended

complaint.

       Summary judgment is proper when the pleadings, depositions, and admissions on

file, along with any affidavits, show there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2004).

In determining whether a genuine issue of material fact exists, a court must construe the

pleadings, depositions, admissions and affidavits strictly against the movant and liberally in

favor of the opponent. Watkins v. Schmitt, 172 Ill. 2d 193, 203 (1996). The propriety of an

order granting summary judgment is a question of law which we review de novo. Fabiano

v. City of Palos Hills, 336 Ill. App. 3d 635, 640-41 (2002). We may affirm the granting of

summary judgment on any basis in the record, regardless of whether the trial court=s

reasoning was correct. Fabiano, 336 Ill. App. 3d at 641.

                                              7
1-05-2684

       When a defendant moves for summary judgment, he may meet his initial burden of

production either by affirmatively showing that some element of the cause of action must be

resolved in his favor or by demonstrating that the plaintiff cannot produce evidence

necessary to support the cause of action. Fabiano, 336 Ill. App. 3d at 641. In either case,

the defendant must produce evidence that would clearly entitle him to judgment as a matter

of law. Fabiano, 336 Ill. App. 3d at 641. Once the defendant satisfies his initial burden of

production, the burden shifts to the plaintiff to present some factual basis that would

arguably entitle the plaintiff to a favorable judgement. Fabiano, 336 Ill. App. 3d at 641.

       To succeed on a claim of malicious prosecution, a plaintiff must establish five

elements: (1) the commencement or continuation of an original criminal or civil judicial

proceeding by the defendant; (2) the termination of the proceeding in favor of the plaintiff;

(3) the absence of probable cause for such proceeding; (4) malice; and (5) damages.

Fabiano, 336 Ill. App. 3d at 641, citing Swick v. Liautaud, 169 Ill. 2d 504, 512 (1996). The

failure to establish any one of these elements precludes recovery for malicious prosecution.

Fabiano, 336 Ill. App. 3d at 641.

       Plaintiff contends that the trial court erred in entering summary judgment for

defendants on his counts of malicious prosecution. He argues that the trial court erred in

finding that no genuine issue of material fact existed as to whether the defendant detectives

had probable cause to arrest him and charge him with murder. Plaintiff asserts that the trial

court=s finding was in error due to the existence of the following genuine issues of material

fact: (1) whether it was unreasonable for the detectives to rely upon E.X.=s allegations

where her statements were inconsistent and uncorroborated; (2) whether plaintiff=s signed

                                             8
1-05-2684

statement was illegally obtained; and (3) whether it was unreasonable for the detectives to

rely upon the medical examiner=s findings where they were based upon unsubstantiated

information. Plaintiff additionally argues that the fact the grand jury indicted him does not

require a finding that probable cause existed to arrest him and charge him with murder.

       In the context of a malicious prosecution case, probable cause is defined as Aa state

of facts that would lead a person of ordinary care and prudence to believe or to entertain an

honest and sound suspicion that the accused committed the offense charged.@ Fabiano,
336 Ill. App. 3d at 642. It is the state of mind of the person commencing the prosecution

that is at issue B not the actual facts of the case or the guilt or innocence of the accused.

Johnson v. Target Stores, Inc., 341 Ill. App. 3d 56, 72 (2003). When there is an honest

belief by the complainant that the accused is probably guilty of the offense, a mistake or

error that is not grossly negligent will not affect the question of probable cause. Johnson,
341 Ill. App. 3d at 72. A reasonable ground for belief of an accused=s guilt may be on

information from other persons as well as on personal knowledge. Johnson, 341 Ill. App.
3d at 72. The complainant is not required to verify the correctness of each item of

information obtained; it is sufficient to act with reasonable prudence and caution. Johnson,
341 Ill. App. 3d at 72. In addition, AWhere the victim of the crime supplies the police with

the information forming probable cause, there is a presumption that this information is

inherently reliable.@ People v. Turner, 240 Ill. App. 3d 340, 357-58 (1992).

       After reviewing the record, we conclude that the trial court did not err in finding no

genuine issue of material fact existed as to whether the defendant detectives had probable

cause to arrest plaintiff and charge him with murder. The record reflects that probable

                                             9
1-05-2684

cause existed in this case. On April 10, 1997, Detective Jack and Detective Rutherford met

with E.X. at the UIC Medical Center. At that time, E.X. told the detectives that around

11:30 a.m. on April 4, 1997, she and plaintiff argued at plaintiff=s house. E.X. related that

during the argument, which was about E.X.=s pregnancy, plaintiff pushed her to the floor

and kicked her in the stomach. Twice when E.X. tried to rise, plaintiff pushed or threw her

to the floor. When E.X. eventually got up, she went into the bathroom and noticed her

underwear was damp. She believed the dampness was amniotic fluid. E.X. further related

that around 3 p.m. that day, when she was back home, she noticed that her underwear and

pants were again wet with amniotic fluid. She noticed the wetness once more later that

afternoon or evening. E.X. told the detectives that she continued to discharge fluid for the

next two days. She told the detectives that around 10 a.m. on April 6, 1997, Ann

McCormack took her to the emergency room at Ravenswood Hospital. After being

transferred to the UIC Medical Center, where she was treated by Dr. Elaine Chang, E.X.

had labor induced on April 9, 1997. E.X. told the detectives that a short time after the baby

was born, he died.

       As noted above, AWhere the victim of the crime supplies the police with the

information forming probable cause, there is a presumption that this information is

inherently reliable.@ Turner, 240 Ill. App. 3d 357-58. In this case, the detectives received

information from the victim of a crime. Yet, instead of only relying on the presumption that

E.X.=s information was reliable B which they could have done B they set about gathering

more information to corroborate E.X. and establish probable cause. After interviewing E.X.,

the detectives spoke with Dr. Chang. According to Dr. Chang, after she told E.X. that her

                                             10
1-05-2684

water bag had been ruptured and explained her options to her, E.X. chose to have labor

induced. Dr. Chang told the detectives that the baby was born on April 9, 1997, and died a

short time later. According to Dr. Chang, after the amniotic sac was ruptured, it was

unlikely that the baby could survive for a long period of time. Dr. Chang also told the

detectives that it could not be confirmed that abdominal trauma caused the rupture of

membranes.

      The detectives then contacted Ann McCormack, who told them that E.X. called her

around 10 a.m. on Saturday, April 5, 1997. McCormack drove to E.X.=s residence and

picked her up. E.X. stayed at McCormack=s house until Sunday morning. On Saturday

evening, E.X. reported to McCormack that she was discharging some type of fluid from her

vaginal area. McCormack told the detectives that on Sunday morning when E.X. awoke,

she was discharging a large amount of fluid. At that time, E.X. told McCormack that the

discharge began on Friday evening and occurred several times throughout the day on

Saturday.

      McCormack told the detectives that she took E.X. to Ravenswood Hospital. Once

there, she asked E.X. whether she had fallen before the discharge started. In response to

the question, E.X. told McCormack that on Friday she and plaintiff had a fight during which

they pushed and shoved each other. E.X. told McCormack that plaintiff picked her up and

threw her to the floor a couple of times. When McCormack asked if plaintiff had punched

her in the stomach, E.X. said no.

      At some point during their investigation on April 10, 1997, the detectives learned that

the hospital intended to cremate the baby.        The detectives contacted the medical

                                            11
1-05-2684

examiner=s office, which subsequently ordered and received the baby=s body for autopsy.

On April 15, 1997, the detectives spoke with Dr. Jones, the medical examiner who

performed the autopsy on the baby. Dr. Jones told the detectives that based on the

autopsy and a review of the available medical records from Ravenswood Hospital and UIC,

she determined the cause of death was prematurity due to premature rupture of

membranes due to maternal blunt abdominal trauma, and that the manner of death was

homicide.

       We conclude that, based on the above information, which was known to the

detectives at the time of arrest, the detectives held an objectively reasonable belief that

plaintiff had committed murder. See Aboufariss v. City of DeKalb, 305 Ill. App. 3d 1054,

1062 (1999) (in malicious prosecution case, summary judgment was proper on question of

probable cause where defendants held an objectively reasonable belief that plaintiff had

committed a crime). As explained earlier, in the context of a malicious prosecution case,

probable cause is defined as Aa state of facts that would lead a person of ordinary care and

prudence to believe or to entertain an honest and sound suspicion that the accused

committed the offense charged.@ Fabiano, 336 Ill. App. 3d at 642. We find that there is no

genuine issue of material fact regarding the existence of probable cause in this case, and

therefore, also find that the trial court acted properly in granting defendants= motion for

summary judgment on the allegations of malicious prosecution.

       Plaintiff asserts that defendants could not have reasonably relied upon E.X.=s

statements because they were inconsistent and uncorroborated.            In support of his

argument that E.X.=s statements were inconsistent, plaintiff notes that (1) the UIC medical

                                            12
1-05-2684

records reflect E.X.=s report that plaintiff kicked her in the stomach Athree times,@ while the

April 10, 1997, police report reflects E.X. reported being kicked Anumerous times,@ and

E.X.=s signed statement indicates she was kicked one time; and (2) the Ravenswood

Hospital records indicate E.X. reported that she started leaking fluid around 5 p.m. on April

4, 1997, and McCormick told the detectives that E.X. related the same time frame to her,

but when E.X. spoke with the detectives and the assistant state=s attorney, she reported

that on April 4, she began leaking fluid right after the alleged assault and continued to do so

throughout the day.

       A claim of Athree@ kicks is consistent with a claim of Anumerous@ kicks. Also, contrary

to plaintiff=s assertion, E.X. did not report Aone@ kick in her written statement. Instead, E.X.

reported simply that plaintiff kicked her in the stomach. She did not specify the number of

kicks. Further, E.X. was consistent in reporting that she began leaking fluid on April 4,

1997. While she identified different hours for the commencement of the leaking, we cannot

agree with plaintiff that this inconsistency was serious enough to deprive defendants of Aan

honest and sound suspicion that the accused committed the offense charged.@ Fabiano,
336 Ill. App. 3d at 642.

       In support of his argument that E.X.=s allegations were uncorroborated, plaintiff notes

that (1) records from Ravenswood Hospital and UIC Medical Center indicate that upon

examination, E.X.=s abdomen was soft and nontender, without evidence of bruising; (2) Dr.

Chang testified at her deposition that Athere=s no evidence, physical evidence, in the

records that I can find that indicates maternal trauma@ and that she told the detectives it

could not Abe confirmed that abdominal trauma caused@ the rupture of membranes; (3) Dr.

                                              13
1-05-2684

Anthony Caruso testified that he was never contacted by anyone at the Chicago police

department and that he did not see any evidence of trauma when he examined E.X. at

Ravenswood Hospital; and (4) Hong Lim, a friend of plaintiff who was present when plaintiff

worked on his car on April 4, 1997, testified that he was not contacted by the Chicago

police department and that when he interacted with E.X. on the day in question, she did not

appear to be angry, upset, or in distress.

       We are unconvinced by plaintiff=s arguments regarding corroboration. The existence

of probable cause is measured based on the facts known to the officers at the time of the

arrest. Aboufariss, 305 Ill. App. 3d at 1060, 1062-63. Here, in the course of their

investigation, the detectives interviewed Dr. Chang, who had treated E.X. at UIC. Dr.

Chang related to the detectives that she could not confirm that trauma was the cause of

E.X.=s preterm delivery. As noted by defendants in their brief, this means that Dr. Chang

also did not rule out abdominal trauma as the cause of E.X.=s preterm delivery. Thus, the

medical facts known to the arresting officers did not contradict their reasonable belief that

plaintiff had committed a crime.

       Plaintiff accurately notes that defendants did not contact Dr. Caruso and Hong Lim in

the course of their investigation. However, plaintiff has cited no requirement that police

must interview all potentially relevant witnesses before determining probable cause exists,

and our research has revealed no holdings to that effect. When making a determination

regarding the existence of probable cause, courts must be guided by common sense and

practical considerations. People v. Harris, 352 Ill. App. 3d 63, 66-67 (2004). Just as the

police are not required to verify the correctness of each item of information they obtain

                                             14
1-05-2684

(Johnson, 341 Ill. App. 3d at 72, quoting Turner v. City of Chicago, 91 Ill. App. 3d 931, 935

(1980)), we conclude that it would be impractical and contrary to common sense to require

the police to follow all possible leads in the course of an investigation to establish probable

cause. We cannot agree with plaintiff that the detectives= failure to contact Dr. Caruso and

Hong Lim is fatal to a finding of probable cause to arrest.

       Plaintiff argues that the findings of the medical examiner, Dr. Jones, were based

upon unsubstantiated information and that, therefore, a genuine issue of material fact exists

as to whether defendants could have reasonably relied upon those findings to establish

probable cause. Plaintiff asserts that E.X.=s Aunsubstantiated, inconsistent allegations@

were the only support Dr. Jones had for her opinion that the baby=s death was caused by

prematurity due to the premature rupture of membranes as a result of maternal blunt

trauma.

       We reject plaintiff=s argument. The record reveals that Dr. Jones=s conclusion

regarding the cause of the baby=s death was based on a combination of factors. At her

deposition, Dr. Jones explained her conclusion as follows:

              A[T]here is indication in the medical records that mother

              complained of having blunt abdominal trauma during what

              amounted to a physical and verbal altercation with someone.

                     And there was no other indication in the medical records

              at all of the mother having any other known cause for having

              premature rupture of the membranes.

                     She did not have an infectious process going on or not

                                              15
              1-05-2684

              an incompetent cervix.

                     And in fact she required the use of Malanaria (phonetic)

              to tone her cervix, so the fetus could be delivered.

                     So, I -- basically what it does is it gives me both positive

              and negative information, which allows me to go ahead and

              come up with the cause of death.@

       The testimony of Dr. Jones refutes plaintiff=s argument that Dr. Jones relied only

upon E.X.=s statement in coming to an opinion as to the cause of death. As Dr. Jones

explained, she also relied upon Anegative@ information: there was no other indication in the

medical records of E.X. having any other known cause for having premature rupture of the

membranes, such as an infectious process or an incompetent cervix. Moreover, as

defendants note in their brief, Athe detectives were not required to second guess the

medical examiner=s expertise and analyze whether her opinion was sound -- as far as they

were aware, Dr. Jones=s conclusion legitimately confirmed E.X.=s account.@ Plaintiff=s

argument fails.

       Next, plaintiff argues that a genuine issue of material fact exists as to whether his

confession was illegally obtained. He maintains that his requests to speak with a lawyer

while in custody were denied, that defendants told him if he did not give a statement

consistent with E.X.=s he would go to prison for 40 to 45 years, that he could go home if he

gave a consistent statement, that he was presented with a statement that was pre-

prepared, and that at the time he signed the statement, he was exhausted, confused, and

otherwise broken down. Plaintiff asserts that because his confession was coerced, it was

                                                             16
1-05-2684

Aunable to be relied upon to establish probable cause.@ Plaintiff explains his argument as

follows:

                     AGiven the inconsistent nature of [E.X.=s] allegations

              (from the initial allegation made at UIC Medical Center through

              her recantation), there exists a genuine issue of material fact

              as to whether the alleged incident of April 4, 1997, ever took

              place. *** Since there exists a genuine issue of material fact

              as to whether the incident ever took place, it is axiomatic that a

              genuine issue of material fact exists as to whether the

              confession was illegally obtained.       Obviously, an illegally

              obtained confession can never be used to establish probable

              cause to charge an accused.@

       Plaintiff=s argument is not persuasive. We have already concluded that, independent

of plaintiff=s confession, the detectives had ample probable cause at the time of arrest to

believe he had committed a crime.          We are mindful that E.X. eventually recanted.

However, the existence of probable cause is measured based on the facts known to the

officers at the time of the arrest. Aboufariss, 305 Ill. App. 3d at 1060, 1062-63. Moreover,

as noted by defendants in their brief, the record does not indicate that the detectives

engineered plaintiff=s prosecution or prevented the assistant State=s Attorney from

exercising her independent discretion to proceed with charges and the prosecution.

Accordingly, plaintiff=s argument fails.

       Finally, plaintiff argues that the fact that a grand jury indicted him does not require a

                                              17
1-05-2684

finding that probable cause existed to arrest and charge him. Plaintiff explains that he

makes this argument because the Adefendants will undoubtedly point to the fact that the

Grand Jury issued an indictment against Plaintiff in an effort to support their case for the

existence of probable cause.@ We need not address plaintiff=s argument, as defendants

have not made such a claim on appeal.

                                      CONCLUSION

       For the reasons explained above, we affirm the judgment of the circuit court.

Summary judgment was properly granted for defendants and against plaintiff on the claims

of malicious prosecution because there was no genuine issue of material fact as to whether

probable cause existed at the time of the arrest and defendants were entitled to judgment

as a matter of law.

       Affirmed.

       O=BRIEN, P.J., and GALLAGHER, J., concur.




                                            18